        Case 2:16-md-02724-CMR Document 1768 Filed 05/06/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS
 PRICING ANTITRUST LITIGATION                        MDL NO. 2724

                                                     16-MD-2724
 THIS DOCUMENT RELATES TO:
 ALL ACTIONS
                                                     HON. CYNTHIA M. RUFE


                          JOINT PROPOSED AGENDA FOR
                  MAY 13, 2021 LEADERSHIP STATUS CONFERENCE

        Pursuant to Pretrial Order No. 164 (MDL Doc. No. 1708), Liaison Counsel hereby submit

this joint proposed agenda of items to be brought before the Court via videoconference at the

Leadership Status Conference scheduled for Thursday, May 13, 2021, at 1:30 pm:

   1.       Discovery Update

   2.       Status of Bellwether Selection

        The Court shall provide videoconference information and related instructions to Liaison

Counsel and the Special Masters via email.

Dated: May 6, 2021                                Respectfully submitted:

 /s/ Roberta D. Liebenberg                           /s/ Dianne M. Nast
 Roberta D. Liebenberg                              Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                     NASTLAW LLC
 One South Broad Street, 23rd Floor                 1101 Market Street, Suite 2801
 Philadelphia, PA 19107                             Philadelphia, PA 19107
 215-567-6565                                       215-923-9300
 rliebenberg@finekaplan.com                         dnast@nastlaw.com

 Liaison and Lead Counsel for the                   Liaison and Lead Counsel for the
 End-Payer Plaintiffs                               Direct Purchaser Plaintiffs
     Case 2:16-md-02724-CMR Document 1768 Filed 05/06/21 Page 2 of 3




/s/ W. Joseph Nielsen                          /s/ Jan P. Levine
W. Joseph Nielsen                              Jan P. Levine
Assistant Attorney General                     TROUTMAN PEPPER HAMILTON
55 Elm Street                                  SANDERS LLP
P.O. Box 120                                   3000 Two Logan Square
Hartford, CT 06141-0120                        Eighteenth & Arch Streets
Tel: (860)808-5040                             Philadelphia, PA 19103-2799
Fax: (860)808-5033                             Tel: (215) 981-4000
Joseph.Nielsen@ct.gov                          Fax: (215) 981-4750
                                               levinej@Troutman.com
Liaison Counsel for the States
                                               /s/ Sheron Korpus
                                               Sheron Korpus
/s/ William J. Blechman                        KASOWITZ BENSON TORRES LLP
William J. Blechman                            1633 Broadway
KENNY NACHWALTER, P.A.                         New York, NY 10019
1441 Brickell Avenue                           Tel: (212) 506-1700
Suite 1100                                     Fax: (212) 506-1800
Miami, FL 33131                                skorpus@kasowitz.com
Tel: (305) 373-1000
Fax: (305) 372-1861                            /s/ Devora W. Allon
wblechman@knpa.com                             Devora W. Allon
                                               KIRKLAND & ELLIS LLP
Liaison Counsel for Direct Action Plaintiffs   601 Lexington Avenue
and Counsel for the Kroger Direct Action       New York, NY 10022
Plaintiffs                                     Tel: (212) 446-5967
                                               Fax: (212) 446-6460
                                               devora.allon@kirkland.com

                                               /s/ Sarah F. Kirkpatrick
                                               Sarah F. Kirkpatrick
                                               WILLIAMS & CONNOLLY, LLC
                                               725 Twelfth Street, N.W.
                                               Washington, D.C. 20005
                                               Tel: (202) 434-5958
                                               skirkpatrick@wc.com




                                           2
Case 2:16-md-02724-CMR Document 1768 Filed 05/06/21 Page 3 of 3




                                   /s/ Chul Pak
                                   Chul Pak
                                   WILSON SONSINI GOODRICH & ROSATI
                                   Professional Corporation
                                   1301 Avenue of the Americas, 40th Fl.
                                   New York, NY 10019
                                   Tel: (212) 999-5800
                                   Fax: (212) 999-5899
                                   cpak@wsgr.com

                                   Defendants’ Liaison Counsel




                               3
